NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE



                           IN RE AUGUSTINE M.


                             No. 1 CA-JV 19-0329
                               FILED 1-30-2020


          Appeal from the Superior Court in Maricopa County
                            No. JV204299
        The Honorable Eartha K. Washington, Judge, Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Law Offices of Kevin Breger, PLLC, Scottsdale
By Kevin Breger
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Allister R. Adel
Counsel for Appellee
                          IN RE AUGUSTINE M.
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Paul J. McMurdie joined.


P E R K I N S, Judge:

¶1            Augustine M., a juvenile, timely filed this appeal in
accordance with Anders v. California, 386 U.S. 738 (1967), State v. Leon, 104
Ariz. 297 (1969), and Maricopa Cty. Juv. Action No. JV-117258, 163 Ariz. 484
(App. 1989), after pleading delinquent to one count of shoplifting, a class
one misdemeanor.

¶2            Augustine’s counsel has searched the record on appeal and
found no arguable question of law that is not frivolous. See Smith v. Robbins,
528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App.
1999); JV-117258, 163 Ariz. 484, 485-88 (App. 1989). Counsel asks this court
to search the record for fundamental error. After reviewing the entire
record, we affirm the court’s finding of delinquency and resulting
disposition.

               FACTUAL AND PROCEDURAL HISTORY

¶3            On January 28, 2019, Augustine and his co-juveniles
shoplifted two cases of beer from the Love’s Truck Stop in Gila Bend. Clerks
at the Love’s Truck Stop, and a co-participant, identified Augustine to
police as one of the participants. Six months later, Augustine appeared in
juvenile court at a pre-adjudication conference and change-of-plea hearing
and pled guilty to one count of shoplifting. The court questioned Augustine
about his plea and found he knowingly, voluntarily, and intelligently
accepted the plea. Augustine avowed one prior juvenile felony adjudication
in the plea agreement. The court found Augustine delinquent and detained
him. After a detention review two weeks later, the court released Augustine
to his parents pending disposition.

¶4           The court held a disposition hearing two months after
Augustine pled guilty. The court noted that Augustine’s psychological
evaluation included a recommendation that he should be placed in a group
home or residential treatment center. The court further noted Augustine’s
prior criminal history, continued drug use, the ineffectiveness of prior



                                      2
                           IN RE AUGUSTINE M.
                            Decision of the Court

monitoring, and Augustine’s parents’ belief that sending him home would
be ineffective towards rehabilitating him. The court accordingly ordered
Augustine to Juvenile Intensive Probation, with release to a Residential
Treatment Center upon space availability.

¶5            Augustine timely filed this appeal. We have jurisdiction
pursuant to Article 6, Section 9, of the Arizona Constitution, and A.R.S.
sections 12-120.21(A)(1) and 8-235(A).

                                DISCUSSION

¶6            Substantial evidence, described above, supported the juvenile
court’s adjudication. The proceedings below were conducted according to
the Rules of Procedure for the Juvenile Court. Augustine was represented
by an attorney and was present at all critical stages, including the pre-
adjudication and disposition hearings.

¶7             The record shows that Augustine knowingly, voluntarily, and
intelligently admitted the charge against him. The court imposed a
disposition that was within its discretion. A.R.S. § 8-341; see also In re Miguel
R., 204 Ariz. 328, 332, ¶ 9 (App. 2003).

                               CONCLUSION

¶8           We have reviewed the entire record for arguable issues of law
and find none. See JV-117258, 163 Ariz. at 488. Accordingly, we affirm the
delinquency finding and disposition.

¶9            Upon filing of this decision, counsel need do no more than
inform Augustine of the status of his appeal and of his future options
unless, upon review, counsel identifies an issue appropriate for submission
to the Arizona Supreme Court by petition for review. See State v. Shattuck,
140 Ariz. 582, 584–85 (1984). Augustine has 30 days from the date of this
decision to proceed, if he desires, with an in propria persona petition for
review. Ariz. R.P. Juv. Ct. 107(A).




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA


                                         3